Citation Nr: 0323621	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and L.M.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In an April 2002 decision on appeal, the Board found new and 
material evidence to reopen the claim, which had been 
previously denied by the RO.  Following additional 
development of evidence, the Board denied service connection 
for a low back disorder on the merits in a November 2002 
decision.  The veteran appealed that denial to the U.S. Court 
of Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion to the Court, in a June 2003 Order, the Court vacated 
the November 2002 Board decision and remanded the case to the 
Board.  By letter dated in July 2003, the Board advised the 
veteran, through her representative, that there was 
additional time in which to supplement the evidence or 
argument before the Board.  The August 2003 statement from 
the representative has been associated with the claims 
folder.  The case is again ready for review.   


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was enacted during 
the course of this appeal.  Among other things, it expanded 
VA's duty to notify the veteran and her representative 
concerning certain aspects of claim development.  
Specifically, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information should be provided by the 
claimant and what information VA will attempt to obtain on 
the claimant's behalf. Id.  Although the claims folder 
contains notice with respect to a different claim the veteran 
submitted, review of the file fails to reveal notice from the 
RO to the veteran with respect to the issue on appeal that 
complies with VCAA requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, on remand, the RO should correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

As noted above, the Board reopened the claim for service 
connection for a low back disorder in its April 2002 
decision.  As discussed in the joint motion to the Court, the 
Board undertook development on the issue prior to 
adjudicating the merits of the appeal, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  Specifically, a 
medical examination and opinion was secured.  However, 
following completion of development but before the case came 
before the Board for final appellate review, the U.S. Court 
of Appeals for the Federal Circuit (Court of Appeals) 
invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent with 
38 U.S.C.A. § 7104 (West 2002).  Disabled American Veterans, 
supra.  It found that the regulation, in conjunction with 
38 C.F.R. § 20.1304 (2002), allowed the Board to obtain 
evidence and decide an appeal considering that evidence when 
it was not considered by the Agency of Original Jurisdiction 
(AOJ) and when no waiver of AOJ consideration was obtained, 
which was inconsistent with the statute.  Because of this 
court action, the Board has no jurisdiction to adjudicate 
this appeal prior to consideration of the new evidence by the 
RO.  A remand is required in order to accomplish RO 
consideration.

Also as discussed in the joint motion to the Court, the 
veteran challenges the medical opinion reflected in the 
August 2000 VA examination report, alleging that it contains 
factual discrepancies, some of which the examiner relied on 
in forming that opinion.  Also, she asserts that it is not 
clear from the opinion whether the examiner considered the 
veteran's entire history of low back problems, to include 
complaints shown in service, in assessing the etiology of her 
current disorder.  See 38 C.F.R. § 3.303(b) (a disorder may 
be service connected if the evidence of record shows that the 
veteran had a chronic disorder in service or if the disorder 
is observed in service or an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology).  The joint motion calls for a new medical 
examination and opinion.  A remand is required to secure such 
evidence.  

Finally, the Board notes that the claims folder contains a 
November 1992 request for the veteran's VA medical records 
regarding treatment for spinal injury of complaints of back 
pain in connection with a surgical opinion ordered by the 
Texas Workers Compensation Commission.  This request 
indicates that the veteran filed a workers compensation claim 
for a back disorder.  Records reflecting the findings from 
the Texas Workers Compensation Commission are relevant to the 
inquiry before the Board.  On remand, the RO should attempt 
to secure these records.  See 38 U.S.C.A. § 5103A(b) (VA is 
required to make reasonable efforts to obtain relevant 
records that the claimant adequately identifies and 
authorizes VA to obtain).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on her behalf.  It should afford 
the applicable period of time for 
response.  

2.  The RO should attempt to obtain 
records from the Texas Workers 
Compensation Commission in connection 
with the veteran's workers compensation 
claim filed in or about November 1992.   

3.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of her current low back 
disorder.  The claims folder must be made 
available to the examiner.  The examiner 
is asked to review of the claims folder, 
with particular attention to service 
medical records (yellow manila folder), 
private medical records dated in 1982 and 
1986 (green tabs), VA treatment records 
(yellow tabs), and the August 2002 VA 
examination (yellow tab), as well as any 
records received from the Texas Workers 
Compensation Commission.  Following 
examination and review of the claims 
folder, the examiner should provide the 
appropriate diagnosis of the veteran's 
low back disorder, if any.  The examiner 
is asked to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current low back 
disorder is related to service, and if 
not, to what injury or incident is the 
disorder most likely related.  A complete 
explanation for the opinion, with 
reference to specific injury or incident 
as appropriate, is requested.    

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim

5.  After completing any other necessary 
development, the RO should readjudicate 
the issue on appeal, to include 
consideration of the provisions of 
38 C.F.R. 
§ 3.303(b) (2002).  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case and afford the appropriate 
time to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


